The majority has established beyond question the old adage, "there is more than one way to skin a cat," in this case of a traffic offender.
The majority cites R.C. 2945.75 to establish what the legislature requires the prosecution to prove in enhancing prior convictions. There is no question in this cause that such proof was not presented to the court. This court, relying principally upon its prior unreported decisions, has determined the statute does not establish the exclusive manner of proving previous offenses.
The majority, recognizing the difficulty traffic courts encounter, has fashioned a "just as good" method of establishing prior enhancing speeding convictions. The majority has in effect eased the prosecution's burden of proof to something less than proof beyond a reasonable doubt and has effectively placed a burden upon appellant to attack the validity of Exhibits A and B, computer generated statistical printouts.
Accordingly, I dissent. *Page 107